Exhibit 12 ALLETE 2007 Form 10-K ALLETE Computation of Ratios of Earnings to Fixed Charges (Unaudited) For the Year Ended December 31 2007 2006 2005 2004 2003 Millions Except Ratios Income from Continuing Operations Before Minority Interest and Income Taxes $137.2 $128.2 $19.8 $57.0 $49.5 Less:Minority Interest (a) – – – 2.1 2.6 Undistributed Income from Less than 50 percent Owned Equity Investment 3.3 2.3 – – 2.9 133.9 125.9 19.8 54.9 44.0 Fixed Charges Interest on Long-Term Debt 21.2 22.2 23.1 60.3 70.0 Capitalized Interest 2.0 0.6 0.3 0.7 1.2 Other Interest Charges(b) 3.5 5.3 3.5 8.7 4.3 Interest Component of All Rentals(c) 1.9 2.0 2.8 3.5 8.0 Total Fixed Charges 28.6 30.1 29.7 73.2 83.5 Earnings Before Income Taxes and Fixed Charges (Excluding Capitalized Interest) $160.5 $155.4 $49.2 $127.4 $126.3 Ratio of Earnings to Fixed Charges 5.61 5.16 1.66 1.74 1.51 (a) Pre-tax income of subsidiaries that have not incurred fixed charges. (b) Includes interest expense relating to the adoption of FIN 48 – “Accounting for Uncertainty in Income Taxes.” (c) Represents interest portion of rents estimated at 33 1/3 percent.
